Citation Nr: 1022649	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-05 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities secondary to 
service connected diabetes mellitus type II.

2.  Whether the Veteran is competent to manage his VA funds.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1968 
until October 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Oakland, California, 
which denied the benefit sought on appeal and determined that 
the Veteran is incompetent to manage his VA funds.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The VCAA 
provides that VA shall apprise a claimant of the evidence 
necessary to substantiate his/her claim for benefits and that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.  

The Veteran contends that he experiences peripheral 
neuropathy of the bilateral upper extremities secondary to 
his service-connected diabetes mellitus type II.  As such, he 
requests that service connection be granted for the claimed 
disability.  

The Veteran's service treatment records do not show 
complaints, findings, or treatment of bilateral peripheral 
neuropathy of the upper extremities and the Veteran does not 
contend they would.  There are no pertinent post-service 
clinical records associated with the claims file until 2007, 
when the underwent VA examination.  At an August 2007 VA 
examination, the examiner noted that the Veteran reported 
intermittent tingling in his hands.  Physical examination 
reflected that the Veteran's sensation was intact to 
monofilament testing on his upper and lower extremities.  
There was no diagnosis of bilateral peripheral neuropathy of 
the upper extremities at that time.  

In his February 2009 substantive appeal, the Veteran stated 
that a physician gave him medicine for peripheral neuropathy 
at a VA facility in Modesto, California, but did not input 
this diagnosis in the computer.  The Veteran stated that his 
current physician at the VA facility corrected the records 
and entered a diagnosis of peripheral neuropathy of the upper 
extremities.  Such records are not presently associated with 
the claims file, nor is there any indication that efforts 
have been undertaken to procure those records.  Thus, the 
Board finds that additional development is required in order 
to satisfy VA's obligations to assist the Veteran in the 
development of his claim.

The Board also notes that although notice was provided 
regarding a claim of entitlement to service connection for 
peripheral neuropathy and set forth the elements for a direct 
service connection claim, the letter does not provide the 
Veteran notice with regard to a claim for secondary service 
connection, which is the crux of the Veteran's claim.  Thus, 
in an effort to ensure that the Veteran is properly advised 
of his rights and responsibilities under the VCAA, additional 
notice should be provided.

With regard to the issue of whether the Veteran is currently 
determined incompetent for VA benefit purposes, he asserts 
that he has demonstrated that he is capable of properly 
managing his own funds.  VA regulations provide that a 
mentally incompetent person is one who, because of injury or 
disease, lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a) (2009).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will make no determination of incompetence without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetence should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetence.  38 C.F.R. § 3.353(c).  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. §§ 
3.102, 3.353(d).

The incompetency finding with respect to the Veteran resulted 
from a VA psychiatric examination for posttraumatic stress 
disorder in June 2007.  The VA medical examiner noted that 
the Veteran had a history of extremely severe substance 
dependence.  It was also noted that the Veteran reported 
spending money on drugs that created credit problems for him.  
The examiner opined that for VA purposes the Veteran was not 
currently considered to be able to manage his own financial 
affairs.  

An October 2007 mental health note stated that the Veteran 
was a chronic drug user and was attending counseling for drug 
rehab, however, he had fair impulse control, was able to 
attend to his self and was not considered helpless or 
hopeless.  Moreover, the Veteran submitted a statement in 
January 2008, in which he averred that he had worked as an 
assistant manager at the same place of business for over 
three years.  He contends that he lives alone and pays all of 
his own monthly bills.  The testimony indicates that there 
may be a change in the Veteran's circumstances since the RO's 
determination of incompetency.  Therefore, the Board finds 
that further development of this issue is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice regarding 
the claim of service connection for 
peripheral neuropathy of the upper 
extremities, on a direct basis and as 
secondary to the service-connected 
diabetes mellitus type II.  Perform all 
development necessary following any 
response from the Veteran.

2.  Contact the Veteran and request that 
he provide the dates of his treatment for 
peripheral neuropathy of the upper 
extremities at the VA Medical Center in 
Modesto, California, and obtain all 
records of treatment pertaining to 
peripheral neuropathy.  Any negative 
search results must be noted in the 
claims file and communicated to the 
Veteran.

3.  If treatment for and/or diagnosis of 
peripheral neuropathy of the upper 
extremities is demonstrated, then arrange 
for a VA examiner to review the file and 
offer an opinion as to whether it is at 
least as likely as not that the current 
disabilities are causally related to 
active service; or, proximately due to or 
the result of service-connected diabetes 
mellitus type II; or, aggravated or 
worsened by service-connected diabetes 
mellitus type II.  If it is determined 
that the Veteran's peripheral neuropathy 
of the upper extremities was aggravated 
by his service-connected diabetes 
mellitus type II, to the extent that is 
possible, the examiner should indicate 
the approximate degree of disability or 
baseline before the onset of the 
aggravation.  Any opinion is to be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If the examiner determines that he cannot 
respond without resorting to speculation, 
then he should explain why this is so.  

The claims file must be reviewed in 
conjunction with this request and with 
any examination that follows.

If the examiner determines that a 
physical examination is necessary, one 
should be scheduled.

4.  Schedule a field examination (social 
and occupational survey), to be conducted 
in conformity with M21-1MR, Part 11 
(Fiduciary Program), Chapter 2 (Field 
Examinations), to assess the Veteran's 
social, economic and industrial 
adjustment, and ability to administer 
funds without limitation.  Additionally, 
the field examiner should ascertain the 
Veteran's employment by obtaining 
documentation from the Veteran's 
employer.  The entire claims folder 
including a copy of this remand must be 
made available to the field examiner.  
Additionally, the field examination 
report must be associated with the claims 
folder.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal, and the Veteran's 
competency, should be reviewed.  If the 
claims are denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


